DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed September 20, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-9, 12, and 15-26 are pending.
4.	In the reply filed on April 14, 2022, applicant elected Group I, now claims 1-9, 16 and 24, the combination of Epimedium brevicornu Maxim., Rehmannia glutinosa Libosch., Atractylodes macrocephala Koidz., and Citrus reticulata Blanco for species A and extract I (extract A) for species B with traverse.
5.	Claims 5, 6, 12, 15, 17-23, 25, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
6.	Claims 1-4, 7-9, 16, and 24 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 101
7.	Claims 1-4, 7-9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action. 
	Applicant’s request to participate in the DSMER pilot program has been received and accepted.
Claim Rejections - 35 USC § 103
8.	Claim(s) 1, 2, 4, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying (CN 1369307 A – English translation provided by applicant in the IDS of May 3, 2021), Xie (CN 103920074 A – English translation provided), and Liu (CN 105998558 A – English translation provided).
Ying teaches a composition for treating cirrhosis which comprises Astragalus membranaceus, Sophora flavescens, Salvia miltiorrhiza, and Ganoderma lucidum.  The reference teaches that the composition is made by crushing the ingredients, adding 3-6 times the weight of water, boiling, filtering, concentrating, sieving, and vacuum drying.  The composition can be formulated into a tablet (see paragraphs 1, 5, 7, 8, 10, and 30 of the translation).  The reference does not specifically teach that the variety of A. membranaceus is mongholicus.  However, since the reference does not specify a specific variety of A. membranaceus, an artisan would reasonably expect that any known variety of A. membranaceus would be appropriate to utilize.  In addition, the reference does not specifically teach including Morinda officinalis or Ranunculus ternatus in the composition.
	Xie teaches using M. officinalis and antiviral ingredients in a composition for treating cirrhosis (see abstract and pages 1-4 of the translation).
	Liu teaches using R. ternatus in a composition to treat cirrhosis (see abstract).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat cirrhosis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat cirrhosis, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat cirrhosis.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
9.	Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying (CN 1369307 A – English translation provided by applicant in the IDS of May 3, 2021), Xie (CN 103920074 A – English translation provided), and Liu (CN 105998558 A – English translation provided) as applied to claims 1, 2, 4, 7, 8, and 9 above, and further in view of Jianfeng (CN 103908640 A – English translation provided).
	The teachings of Ying, Xie, and Liu are discussed above.  The references do not specifically teach including Epimedium brevicornu, Rehmannia glutinosa, Atractylodes macrocephala, and Citrus reticulata in the composition.
	However, Jianfeng teaches a composition for treating cirrhosis which comprises Epimedium brevicornu, Rehmannia glutinosa, Atractylodes macrocephala, and Citrus reticulata (see abstract).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat cirrhosis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat cirrhosis, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat cirrhosis.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

Response to Arguments
10.	Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. Applicant argues:
Ying explicitly states that “Salvia miltiorrhiza, Astragalus, Cordyceps sinensis, peach kernels, and Sophora flavescens are essential ingredients, but peach kernels and sophora fiavescens should not be used in large doses. Peach kernels and Cordyceps sinensis must be used in combination to have a synergistic effect.” (See, paragraph 8 of the translation of Ying; emphasis added). Accordingly a person of skill in the art would understand that Peach kernels and Cordyceps sinensis are essential components required for the combination to have a synergistic effect. Therefore, a person of skill in the art would have had no motivation to modify the composition of Ying to arrive at the composition as recited in the amended claims, i.e. those do not recite two of Ying’s “essential ingredients”: Cordyceps sinensis and peach kernels.

However, applicant’s claims use the broad transitional phrase “comprising.”  As discussed in MPEP section 2111.03, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps…”.  Thus, the reference properly teaches the claimed composition because the claims encompass additional elements.  All of the ingredients required by the reference can be utilized and still read on a composition “comprising” the claimed ingredients.
Applicant also argues:
Ying, Xie and Liu disclose different syndrome differentiation and treatment strategies. Ying discloses that “[t]he compatibility of the present invention is based on the principles, methods, prescriptions, and medicines of traditional Chinese medical science: the principle is that cirrhosis after hepatitis B would lead to the form of “mass in the abdomen”... according to the syndrome differentiation and treatment, the method of eliminating the pathogenic factor, strengthening the healthy qi and removing blood stasis is established, so as to form corresponding prescription. From this, prescription is the combination of principle, method and medicine” (see, paragraph 10 of the translation of Ying). Xie, on the other hand, discloses the treatment of hepatitis B, wherein “...the disease is mainly manifested by liver, spleen and kidney, and the comprehensive treatment of liver, gallbladder, spleen, stomach, kidney and physical signs is needed to treat both the symptoms and root cause of the disease. ..[t]he efficacy of the prescription needs to be capable of detoxifying and clearing damp, soothing liver and removing blood stasis, regulating qi and blood, and tonifying spleen and kidney.” (see, e.g., corresponding translation of paragraph 58 of Xie). Liu is also based on a different treatment strategy in disclosing treating primary biliary cirrhosis wherein “[t]he present invention has the main functions of clearing away heat and detoxifying, soothing the liver and gallbladder, promoting blood circulation and removing blood stasis, and is good for treating primary biliary cirrhosis of liver and gallbladder stagnation, internal damp-heat accumulation, and qi stagnation and blood stasis syndrome. The basic pathology of sclerosis is qi stagnation, blood stasis, water stasis and other real evils that block the ribs and meridians.” (see, e.g., corresponding translation of paragraph 12 of Liu). Accordingly, a person of skill in the art would not have been motivated to combine the teachings of Ying with those of Xie and Liu to arrive at the composition of the amended claims…


…Further, Jianfeng, Ying, Xie and Liu disclose different syndrome differentiation and treatment strategies. Indeed, Jianfeng discloses treating hepatic cirrhosis and “the comprehensive treatment of liver, gallbladder, spleen, stomach, kidney and physical signs is needed to treat both the symptoms and root cause of the disease”. (see corresponding translation of paragraph 64 of Jianfeng).

However, the fact that the references teach different mechanisms for the treatment is not considered to teach away from the combination of the references.  Multifaceted treatment methods are common and well known.  An artisan would reasonably expect improved results if treatment for the same disorder is approached using drugs with a distinct mechanism of action.  This would allow for the potential for improved treatment given the broader range of mechanisms covered by the treatment method.
In addition, applicant argues:
Even if there were any motivation to modify the teachings of Ying with Xie and Liu, the claims would still not have been prima facie obvious. Xie refers to Morinda officinalis as only one of 39 possible ingredients for inclusion in a composition to treat hepatitis B. Moreover, Xie never suggests that Morinda officinalis has any special effect or properties in that treatment. Liu, on the other hand, refers to R. ternatus as one of 7 possible ingredients to include in a composition for treating primary biliary cirrhosis. Again, there is nothing in Liu to suggest that R. ternatus would have any special properties in that treatment. Accordingly, neither Xie nor Liu would have motivated the skilled worker to have selected these particular ingredients for inclusion in Ying’s composition, much less for treating a different indication: treating liver fibrosis or liver cirrhosis after hepatitis B (Ying), hepatitis B (Xie) and primary biliary cirrhosis (Liu). Indeed, “[i]t is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” In re Wesslau, 353 F.2d 238, 241 (CCPA 1965)…

…Similar to Xie and Liu, Jianfeng refers to a composition for treating hepatic cirrhosis comprising ingredients selected from 47 possible components. Yet, there is nothing in Jianfeng that would direct a person of skill in the art to modify the components of Ying, Xie, and Liu to arrive at the instant claims. 

However, this argument is not persuasive because, as discussed above, applicant’s claims use the broad transitional phrase “comprising”.  This phrase allows for the inclusion of all ingredients taught by references without any the need to “pick and choose” the claimed ingredients.  Therefore, this argument is not persuasive.

11.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying (CN 1369307 A – English translation provided by applicant in the IDS of May 3, 2021), Xie (CN 103920074 A – English translation provided), and Liu (CN 105998558 A – English translation provided) as applied to claims 1, 2, 4, 7, 8, and 9 above, and further in view of Chang (Hepatology (2010), vol. 52, no. 3, pp. 883-893).
The teachings of Ying, Xie, and Liu are discussed above in paragraph 8.  The references do not teach including Entecavir in the composition.  However, Chang teaches that Entecavir was known in the art at the time of the invention to be useful for the treatment of cirrhosis (see abstract). 
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat cirrhosis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat cirrhosis, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat cirrhosis.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).

12.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655